





Exhibit 10.1


Execution Version


AMENDMENT NO. 4
TO
LOAN AND SECURITY AGREEMENT


This Amendment No. 4 to Loan and Security Agreement (this “Amendment”) is
entered into this 15th day of December, 2016 by and between Pixelworks, Inc., an
Oregon corporation (“Borrower”), and Silicon Valley Bank (“Bank”). Capitalized
terms used herein without definition shall have the same meanings given them in
the Loan Agreement (as defined below).
Recitals
A.    Borrower and Bank have entered into that certain Loan and Security
Agreement dated as of December 21, 2010 (as amended, restated, modified and/or
supplemented from time to time, the “Loan Agreement”).
B.    Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.    Borrower has requested that Bank amend the Loan Agreement to extend the
maturity date and make certain other revisions to the Loan Agreement as more
fully set forth herein.
D.    Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.
Agreement
Now, Therefore, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.    Amendments to Loan Agreement.


1.1    Section 13.1 (Definitions). The following definition is hereby amended
and restated in its entirety as follows:


“Revolving Line Maturity Date” is December 29, 2017.”





--------------------------------------------------------------------------------





2.    Limitation of Amendments. The amendments set forth in this Amendment shall
be limited precisely as written and shall not be deemed (a) to be a forbearance,
waiver or modification of any other term or condition of the Loan Documents or
of any other instrument or agreement referred to therein; (b) to prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with the Loan Agreement or any instrument or agreement referred to
therein; (c) to be a consent to any future amendment or modification,
forbearance or waiver to any instrument or agreement the execution and delivery
of which is consented to hereby, or to any waiver of any of the provisions
thereof; or (d) to limit or impair Bank’s right to demand strict performance of
all terms and covenants as of any date. Except as expressly amended hereby, the
Loan Agreement shall continue in full force and effect.


3.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:


3.1    Immediately upon giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;


3.2    Borrower has the corporate power and authority to execute and deliver
this Amendment and to perform its obligations under the Loan Agreement, as
amended by this Amendment;


3.3    The organizational documents of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;


3.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;


3.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;


3.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made or
except for any filing, recording, or registration required by the Securities
Exchange Act of 1934; and


            





--------------------------------------------------------------------------------





3.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.


4.    Post-Closing Covenant. Borrower shall, within 90 days after the effective
date of this Amendment, permit Bank to conduct a field exam/collateral audit at
Borrower’s expense as provided in Section 6.12 of the Loan Agreement and the
results of such field exam/collateral audit shall be reasonably satisfactory to
Bank, as determined in Bank’s sole discretion.


5.    Integration. This Amendment and the other Loan Documents represent the
entire agreement about this subject matter and supersede all prior agreements,
understandings, offers and negotiations, oral or written, with respect thereto
and no extrinsic evidence whatsoever may be introduced in any judicial,
reference or arbitration proceeding, if any, involving this Amendment; except
that any financing statements or other agreements or instruments filed by Bank
with respect to Borrower shall remain in full force and effect.


6.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument. All counterparts shall be deemed an original of this
Amendment. Any signature delivered by a party by facsimile transmission or by
electronic transmission of a PDF file shall be deemed to be an original
signature hereto.


7.    Loan Document. This Amendment is a Loan Document.


8.    Effectiveness. This Amendment shall become effective as of December 31,
2016 provided that the following conditions to effectiveness have been
satisfied: (a) the due execution and delivery to Bank of this Amendment by each
party hereto, (b) the payment of an extension fee equal to $12,500, (c) and
Borrower’s payment of all Bank Expenses (including all reasonable attorney’s
fees and reasonable expenses) incurred and invoiced as of the date hereof.


9.    Choice of Law, Venue, Jury Trial Waiver, and Judicial Reference. THIS
AMENDMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW, VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 11 OF THE LOAN
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS
MUTANDIS.


[Signature Page Follows.]









--------------------------------------------------------------------------------






In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BORROWER
PIXELWORKS, INC.,
an Oregon Corporation
By
/s/ Steven L. Moore
Name:
Steven L. Moore
Title:
VP & CFO























































































[Signature Page to Amendment No. 4 to Loan and Security Agreement]





--------------------------------------------------------------------------------





In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.




BANK:
SILICON VALLEY BANK
By
/s/ Rebecca Kinsella
Name:
Rebecca Kinsella
Title:
Vice President























































































[Signature Page to Amendment No. 4 to Loan and Security Agreement]



